  Case: 2:20-cv-04553-SDM-KAJ Doc #: 3 Filed: 09/03/20 Page: 1 of 3 PAGEID #: 22



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


RUTH KLARIN SILVERMAN,

                       Plaintiff,
       v.                                              Civil Action 2:20-cv-4553
                                                       Judge Sarah D. Morrison
                                                       Magistrate Judge Kimberly A. Jolson

ROSSMAN & CO., et. al.,

                       Defendant.

                             REPORT AND RECOMMENDATION

       On September 2, 2020, Plaintiff filed a motion for leave to proceed in forma pauperis under

28 U.S.C. § 1915(a). (Doc. 2). The Supreme Court, in Adkins v. E.I. DuPont de Nemours & Co.,

Inc., set forth the legal standard applicable to a motion to proceed in forma pauperis. 335 U.S.

331 (1948). An affidavit of poverty is sufficient if it reflects that the plaintiff cannot pay the

Court’s filing fee without depriving herself and her dependents the “necessities of life.” Id. at 339

(internal quotation marks omitted). Although the plaintiff need not be totally destitute in order to

proceed in forma pauperis, paying the filing fee must be more than a mere hardship. See Foster

v. Cuyahoga Dep’t of Health & Human Servs., 21 F. App’x 239, 240 (6th Cir. 2001) (noting that

“the question is whether the court costs can be paid without undue hardship”). Consequently,

unless it is clear that the one-time payment of the Court’s filing fee will render the plaintiff unable

to provide for herself and her dependents, the Court cannot grant her in forma pauperis status. See

Adkins, 335 U.S. at 339.

       In Plaintiff’s affidavit, she explains that she and her spouse have a combined monthly

income of $5,355, live in a house worth $232,000, and have no dependents. (See Doc. 2 at 2–3).

Although, based on her monthly expenses, (see id. at 3), it appears that paying the one-time filing
  Case: 2:20-cv-04553-SDM-KAJ Doc #: 3 Filed: 09/03/20 Page: 2 of 3 PAGEID #: 23




fee would constitute a hardship, it does not appear that it would cause her to be deprived the

necessities of life. See Adkins, 335 U.S. at 339; see also Bush v. Ohio Dep’t of Rehab. & Corr.,

No. 2:05-CV-0667, 2007 WL 4365381, at *1 (S.D. Ohio Dec. 10, 2007) (noting that “[i]n forma

pauperis status is usually reserved either for indigent prisoners or for persons who subsist on small

fixed-income payments such as social security, unemployment compensation, or public assistance

and who would truly be required to forego food, shelter, clothing, or some other necessity were

they to devote any of their scant resources to paying a judicial filing fee”). Accordingly, it is

RECOMMENDED that Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) be

DENIED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                   2
 Case: 2:20-cv-04553-SDM-KAJ Doc #: 3 Filed: 09/03/20 Page: 3 of 3 PAGEID #: 24




      IT IS SO ORDERED.


Date: September 3, 2020                    /s/ Kimberly A. Jolson
                                           KIMBERLY A. JOLSON
                                           UNITED STATES MAGISTRATE JUDGE




                                       3
